Exhibit 10.19

 

KANBAY INTERNATIONAL, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Participant:                                                    

 

Number of Shares subject to this Option:                           

 

 

 

Date of Grant:  [                          ], 2004

 

Exercise Price:  $                           

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”), effective as of the
Date of Grant set forth above, is entered into by and between Kanbay
International, Inc., a Delaware corporation (the “Company”) and the Participant
set forth above.

 

RECITALS

 

WHEREAS, the Company has adopted the Kanbay International, Inc. Stock Incentive
Plan (as amended from time to time, the “Plan”), which provides for the grant of
non-statutory stock options (the “Options”) to Service Providers (as defined in
the Plan) of the Company, as selected by the Company’s Compensation Committee
(the “Committee”), to purchase Shares of the Company;

 

WHEREAS, the Participant has been selected by the Committee to receive an Option
in accordance with the provisions of the Plan; and

 

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Option.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 


1.             DEFINITIONS


 

All capitalized terms used in this Agreement shall have the same meanings as are
ascribed to them in the Plan, unless expressly provided otherwise in this
Agreement.

 


2.             GRANT OF OPTION; EXERCISE PRICE


 

The Company hereby awards to the Participant this Option to purchase all or any
part of the number of shares of Common Stock set forth above (the “Option
Shares”) at the Exercise Price set forth above on the terms and conditions set
forth herein and subject in all respects to the terms and provisions of the
Plan, which is incorporated herein by reference. This Option is not intended to
be treated as an Incentive Stock Option.

 


3.             VESTING OF OPTION


 

This Option is exercisable only upon and after vesting. The Options granted
herein shall vest ratably on each day that the Participant’s Service continues
over the first four years following the Grant Date. Except as provided in
Section 4 below, or as the Committee may

 

--------------------------------------------------------------------------------


 

determine in its sole discretion on a case by case basis, no Option shall
continue to vest after the date the Participant has terminated Service for any
reason and any unvested portion of this Option theretofore held by the
Participant shall be forfeited as of that date.

 


4.             SPECIAL VESTING PROVISIONS.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3 ABOVE, IF A
PARTICIPANT DIES OR SUFFERS A DISABILITY DURING THE VESTING PERIOD DESCRIBED IN
SECTION 3 ABOVE WHILE IN SERVICE, THE UNVESTED PORTION OF THIS OPTION HELD BY
SUCH PARTICIPANT OR ANY TRANSFEREE THEREOF SHALL AUTOMATICALLY VEST ON THE DATE
OF DEATH OR DISABILITY.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3 ABOVE, THE
VESTING PERIOD DESCRIBED IN SECTION 3 ABOVE WILL BE SUSPENDED DURING THE
PENDENCY OF ANY BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY AND THE
VESTING PERIOD WILL BE INCREASED BY THE LENGTH OF TIME OF SUCH LEAVE OF ABSENCE.
NOTWITHSTANDING THE FOREGOING OR ANYTHING IN THE PLAN TO THE CONTRARY, IF THIS
OPTION WOULD, BY THE OPERATION OF THIS PARAGRAPH, VEST AFTER THE TENTH
ANNIVERSARY OF ITS ORIGINAL DATE OF GRANT, THEN THIS OPTION SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF ITS ORIGINAL DATE OF GRANT AND IN NO EVENT SHALL A
PARTICIPANT OR TRANSFEREE BE PERMITTED TO EXERCISE THIS OPTION AFTER THE TENTH
ANNIVERSARY OF THE ORIGINAL DATE OF GRANT. THIS PARAGRAPH SHALL HAVE NO EFFECT
ON THIS OPTION, OR PORTIONS HEREOF, WHICH, BY ITS TERMS, IS VESTED PRIOR TO THE
FIRST DAY OF AN EMPLOYEE’S LEAVE OF ABSENCE.


 


(C)           IF A CHANGE IN CONTROL OCCURS, THE UNVESTED PORTION OF THIS OPTION
WILL BECOME FULLY VESTED ON THE CLOSING DATE OF THE CHANGE IN CONTROL, IF THE
PARTICIPANT HAS REMAINED IN SERVICE CONTINUOUSLY UNTIL THAT DATE.


 


5.             EXERCISE OF OPTION


 


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A PORTION OF THE OPTION
GRANTED HEREUNDER SHALL EXPIRE ON THE DATE THAT IS FIVE (5) YEARS FROM THE DATE
OF THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARY OF THE DATE OF GRANT, AS
FOLLOWS:

 

 

 

Anniversary of Grant Date

 

Option Expires if not Exercised

 

 

 

 

 

[100] Shares

 

May     , 2005

 

May     , 2010

[100] Shares

 

May     , 2006

 

May     , 2011

[100] Shares

 

May     , 2007

 

May     , 2012

[100] Shares

 

May     , 2008

 

May     , 2013

 

The Participant will be deemed to exercise portions of this Option in the order
in which each portion of this Option vests. If the Participant does not exercise
any portion of the Option within five (5) years from the date of the first,
second, third and fourth anniversary of the Date of Grant, as applicable, that
portion of the Option will expire and be forfeited.

 


(B)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO DISABILITY, VOLUNTARY
TERMINATION BY PARTICIPANT, OR INVOLUNTARY TERMINATION BY THE COMPANY WITHOUT
CAUSE, THE VESTED PORTION OF THIS OPTION (INCLUDING ANY PORTION SUBJECT TO
ACCELERATED VESTING PURSUANT TO SECTION 4) HELD BY SUCH PARTICIPANT OR ANY
TRANSFEREE THEREOF SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT IT WAS

 

2

--------------------------------------------------------------------------------


 


EXERCISABLE ON THE DATE OF SUCH TERMINATION OF SERVICE AND SHALL EXPIRE THREE
(3) MONTHS AFTER SUCH TERMINATION OF SERVICE OR ON ITS STATED EXPIRATION DATE,
WHICHEVER OCCURS FIRST.


 


(C)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO DEATH, THE VESTED
PORTION OF THIS OPTION (INCLUDING ANY PORTION SUBJECT TO ACCELERATED VESTING
PURSUANT TO SECTION 4 AND ANY HELD BY A TRANSFEREE THEREOF) SHALL EXPIRE ON THE
FIRST ANNIVERSARY OF THE DATE OF SUCH PARTICIPANT’S DEATH, REGARDLESS OF THE
STATED EXPIRATION DATE OF THIS OPTION.


 


(D)           IF PARTICIPANT’S SERVICE TERMINATES DUE TO INVOLUNTARY TERMINATION
BY THE COMPANY WITH CAUSE, THE PARTICIPANT SHALL FORFEIT THE VESTED AND UNVESTED
PORTION OF THIS OPTION ON THE DATE OF SUCH TERMINATION OF SERVICE.


 


(E)           SUBJECT TO THE PLAN, THIS OPTION MAY BE EXERCISED BY SUBMITTING TO
THE COMPANY: (I) WRITTEN NOTICE OF EXERCISE (IN ACCORDANCE WITH, AND
REFERENCING, THIS AGREEMENT) FROM THE PERSON ENTITLED TO EXERCISE THIS OPTION,
STATING THE WHOLE NUMBER OF OPTION SHARES AS TO WHICH THIS OPTION IS BEING
EXERCISED, THE MANNER OF PAYMENT FOR THE OPTION SHARES, THE NAME AND ADDRESS TO
WHICH THE SHARE CERTIFICATES ARE TO BE DELIVERED WITH RESPECT TO THE OPTION
SHARES GRANTED UPON EXERCISE OF THE OPTION, AND SUCH OTHER INFORMATION AS THE
COMMITTEE MAY REQUIRE, AND (II) FULL PAYMENT FOR THE EXERCISE PRICE OF OPTION
SHARES WITH RESPECT TO WHICH THIS OPTION IS EXERCISED AND ANY WITHHOLDING TAX
RELATING TO THE EXERCISE OF THIS OPTION.


 


(F)            FULL PAYMENT MAY CONSIST OF ANY OF THE FOLLOWING METHODS: (I) IN
CASH, OR ITS EQUIVALENT, IN UNITED STATES DOLLARS; (II) BY TENDERING SHARES
OWNED BY THE PARTICIPANT FOR AT LEAST SIX MONTHS AND DULY ENDORSED FOR TRANSFER
TO THE COMPANY, (III) OPTION SHARES ISSUABLE TO THE PARTICIPANT UPON EXERCISE OF
THE OPTION, OR (IV) ANY COMBINATION OF CASH, CERTIFIED OR CASHIER’S CHECK AND
SHARES. SHARES ISSUED UPON EXERCISE OF THIS OPTION SHALL BE ISSUED IN THE NAME
OF THE PARTICIPANT OR, IF REQUESTED BY THE PARTICIPANT, IN THE NAME OF THE
PARTICIPANT AND HIS OR HER SPOUSE. UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY
THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED
TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY
OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE OPTION SHARES,
NOTWITHSTANDING THE EXERCISE OF THIS OPTION. THE COMPANY SHALL ISSUE (OR CAUSE
TO BE ISSUED) SUCH SHARES PROMPTLY AFTER THIS OPTION IS EXERCISED. NO ADJUSTMENT
WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO
THE DATE THE SHARES ARE ISSUED, EXCEPT AS PROVIDED IN SECTION 7 BELOW.
EXERCISING THIS OPTION IN ANY MANNER SHALL DECREASE THE NUMBER OF SHARES
THEREAFTER AVAILABLE FOR SALE UNDER THIS OPTION BY THE NUMBER OF SHARES AS TO
WHICH THIS OPTION IS EXERCISED.


 


(G)           UPON RECEIPT OF THE NOTICE OF EXERCISE, THE COMPANY SHALL ISSUE
(OR CAUSE TO BE ISSUED) A NEW CERTIFICATE TO THE PARTICIPANT FOR THE OPTION
SHARES, REGISTERED IN THE NAME OF THE PARTICIPANT AND DELIVERED TO PARTICIPANT.


 


6.             RESTRICTIONS ON TRANSFER


 


(A)           UNLESS DETERMINED OTHERWISE BY THE COMMITTEE, THIS OPTION MAY NOT
BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED,
EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION OR PURSUANT TO A
DOMESTIC RELATIONS ORDER (AS DEFINED IN CODE SECTION 414(P)), AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT OR
HIS OR HER GUARDIAN OR LEGAL REPRESENTATIVE. IF THE COMMITTEE PERMITS THIS
OPTION TO

 

3

--------------------------------------------------------------------------------


 


BE TRANSFERABLE, THE COMMITTEE MAY IMPOSE ADDITIONAL TERMS AND CONDITIONS AS THE
COMMITTEE DEEMS APPROPRIATE.


 


(B)           NOTWITHSTANDING THE PROHIBITIONS SET FORTH BELOW IN SUBSECTION (A)
ABOVE, THE PARTICIPANT SHALL BE PERMITTED AT ALL TIMES TO TRANSFER ANY OR ALL OF
THIS OPTION TO CERTAIN TRUSTS DESIGNATED BY THE PARTICIPANT AS LONG AS SUCH
TRANSFER OR ISSUANCE IS MADE AS A GIFT (I.E., A TRANSFER FOR NO CONSIDERATION,
WITH DONATIVE INTENT), WHETHER DURING THE PARTICIPANT’S LIFETIME OR TO TAKE
EFFECT UPON (OR AS A CONSEQUENCE OF) THE PARTICIPANT’S DEATH, TO THE
PARTICIPANT’S SPOUSE OR CHILDREN. GIFTS IN TRUST SHALL BE DEEMED GIFTS TO EVERY
BENEFICIARY AND CONTINGENT BENEFICIARY, AND SO SHALL NOT BE PERMITTED UNDER THIS
SECTION IF THE BENEFICIARIES OR CONTINGENT BENEFICIARIES SHALL INCLUDE ANYONE
OTHER THAN SUCH SPOUSE OR CHILDREN. TRANSFERS TO A SPOUSE OR CHILD FOR
CONSIDERATION, REGARDLESS OF THE AMOUNT, SHALL NOT BE PERMITTED UNDER THIS
SECTION. OPTIONS TRANSFERRED IN ACCORDANCE WITH THIS SUBSECTION (B) MAY BE
EXERCISED BY THE TRANSFEREE.


 


7.             ADJUSTMENTS


 


(A)           THE NUMBER OF OPTION SHARES SUBJECT TO THIS OPTION SHALL BE
PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED
SHARES RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE SHARES, OR ANY OTHER INCREASE OR DECREASE
IN THE NUMBER OF ISSUED SHARES EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE
COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF
CONSIDERATION.”  SUCH ADJUSTMENTS SHALL BE MADE BY THE BOARD, WHOSE
DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(B)           IN THE EVENT OF THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE
COMPANY, THE COMMITTEE SHALL NOTIFY PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO
THE EFFECTIVE DATE OF SUCH PROPOSED TRANSACTION. THE COMMITTEE IN ITS DISCRETION
MAY PROVIDE FOR PARTICIPANT TO HAVE THE RIGHT TO EXERCISE THE VESTED PORTION OF
THIS OPTION UNTIL TEN (10) DAYS PRIOR TO SUCH TRANSACTION. TO THE EXTENT IT HAS
NOT BEEN PREVIOUSLY EXERCISED, THIS OPTION WILL TERMINATE IMMEDIATELY PRIOR TO
THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           IN THE EVENT OF CHANGE IN CONTROL THAT IS A MERGER, CONSOLIDATION,
OR SIMILAR REORGANIZATION OF THE COMPANY WITH ANY OTHER ENTITY PURSUANT TO WHICH
THE HOLDERS OF SHARES SURRENDER SHARES (OR THE SHARES ARE DEEMED CONVERTED) IN
EXCHANGE FOR OTHER SHARES OF CAPITAL STOCK OR SECURITIES OF THE COMPANY OR
ANOTHER ENTITY, THEN AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THIS OPTION AND
PARTICIPANT’S SHARES SUBJECT TO THE PLAN. SUCH EQUITABLE ADJUSTMENT MAY BE (I)
THE SUBSTITUTION OF THE NUMBER AND KIND OF SHARES OF CAPITAL STOCK OR OTHER
SECURITIES THAT THE HOLDERS OF SHARES ARE ENTITLED TO RECEIVE FOR EACH SHARE
SURRENDERED PURSUANT TO THE TRANSACTION AND/OR THE PROPORTIONATE ADJUSTMENT TO
THE EXERCISE PRICE OR (II) ANY OTHER ADJUSTMENT THAT THE BOARD DETERMINES TO BE
EQUITABLE. SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD, WHOSE DETERMINATION IN
THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(D)           EXCEPT AS PROVIDED IN THIS SECTION 7, PARTICIPANT SHALL HAVE NO
RIGHTS BY REASON OF (I) ANY SUBDIVISION OR CONSOLIDATION OF SHARES OF STOCK OF
ANY CLASS, (II) THE PAYMENT OF ANY DIVIDEND OR (III) ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF SHARES OF STOCK OF ANY CLASS. ANY ISSUANCE BY THE
COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO

 

4

--------------------------------------------------------------------------------


 


SHARES OF STOCK OF ANY CLASS, SHALL NOT AFFECT, AND NO ADJUSTMENT BY REASON
THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR EXERCISE PRICE OF SHARES
SUBJECT TO THIS OPTION. THE GRANT OF THIS OPTION SHALL NOT AFFECT IN ANY WAY THE
RIGHT OR POWER OF THE COMPANY TO MAKE ADJUSTMENTS, RECLASSIFICATIONS,
REORGANIZATIONS OR CHANGES OF ITS CAPITAL OR BUSINESS STRUCTURE, TO MERGE OR
CONSOLIDATE OR TO DISSOLVE, LIQUIDATE, SELL OR TRANSFER ALL OR ANY PART OF ITS
BUSINESS OR ASSETS.


 


8.             RESTRICTIVE COVENANTS


 


(A)           NONDISCLOSURE AND NONUSE OF TRADE SECRETS. THE PARTICIPANT
ACKNOWLEDGES THAT HE HAS HAD AND WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION OF
THE COMPANY AND ITS AFFILIATES (INCLUDING, BUT NOT LIMITED TO, CURRENT AND
PROSPECTIVE CONFIDENTIAL KNOW-HOW, SPECIALIZED TRAINING, CUSTOMER LISTS,
MARKETING PLANS, BUSINESS PLANS, FINANCIAL AND PRICING INFORMATION, AND
INFORMATION REGARDING ACQUISITIONS, MERGERS AND/OR JOINT VENTURES) CONCERNING
THE BUSINESS, CUSTOMERS, CLIENTS, CONTACTS, PROSPECTS, AND ASSETS OF THE COMPANY
AND ITS AFFILIATES THAT IS UNIQUE, VALUABLE AND NOT GENERALLY KNOWN OUTSIDE THE
COMPANY AND ITS AFFILIATES, AND THAT WAS OBTAINED FROM THE COMPANY OR AN
AFFILIATE OR WHICH WAS LEARNED AS A RESULT OF THE PERFORMANCE OF SERVICES BY THE
PARTICIPANT ON BEHALF OF THE COMPANY OR AN AFFILIATE (“TRADE SECRETS”). TRADE
SECRETS SHALL NOT INCLUDE ANY INFORMATION THAT: (I) IS NOW, OR HEREAFTER
BECOMES, THROUGH NO ACT OR FAILURE TO ACT ON THE PART OF THE PARTICIPANT THAT
CONSTITUTES A BREACH OF THIS SECTION 8, GENERALLY KNOWN OR AVAILABLE TO THE
PUBLIC; (II) IS KNOWN TO THE PARTICIPANT AT THE TIME SUCH INFORMATION WAS
OBTAINED FROM THE COMPANY OR AN AFFILIATE; (III) IS HEREAFTER FURNISHED WITHOUT
RESTRICTION ON DISCLOSURE TO THE PARTICIPANT BY A THIRD PARTY, OTHER THAN AN
EMPLOYEE OR AGENT OF THE COMPANY OR AN AFFILIATE, WHO IS NOT UNDER ANY
OBLIGATION OF CONFIDENTIALITY TO THE COMPANY OR AN AFFILIATE; (IV) IS DISCLOSED
WITH THE WRITTEN APPROVAL OF THE COMPANY OR AN AFFILIATE; OR (V) IS REQUIRED TO
BE DISCLOSED OR PROVIDED BY LAW, COURT ORDER, OR SIMILAR COMPULSION, INCLUDING
PURSUANT TO OR IN CONNECTION WITH ANY LEGAL PROCEEDING INVOLVING THE PARTIES
HERETO; PROVIDED HOWEVER, THAT SUCH DISCLOSURE SHALL BE LIMITED TO THE EXTENT SO
REQUIRED OR COMPELLED; AND PROVIDED FURTHER, HOWEVER, THAT IF THE PARTICIPANT IS
REQUIRED TO DISCLOSE SUCH CONFIDENTIAL INFORMATION, HE SHALL GIVE THE COMPANY
NOTICE OF SUCH DISCLOSURE AND COOPERATE IN SEEKING SUITABLE PROTECTIONS. OTHER
THAN IN THE COURSE OF PERFORMING SERVICES FOR THE COMPANY AND ITS AFFILIATES,
THE PARTICIPANT WILL NOT, AT ANY TIME, DIRECTLY OR INDIRECTLY USE, DIVULGE,
FURNISH OR MAKE ACCESSIBLE TO ANY PERSON ANY TRADE SECRETS, BUT INSTEAD WILL
KEEP ALL TRADE SECRETS STRICTLY AND ABSOLUTELY CONFIDENTIAL. THE PARTICIPANT
WILL DELIVER PROMPTLY TO THE COMPANY OR THE AFFILIATE THAT EMPLOYED THE
PARTICIPANT, AT THE TERMINATION OF HIS EMPLOYMENT OR AT ANY OTHER TIME AT THE
REQUEST OF THE COMPANY OR AN AFFILIATE, WITHOUT RETAINING ANY COPIES, ALL
DOCUMENTS AND OTHER MATERIALS IN HIS POSSESSION RELATING, DIRECTLY OR
INDIRECTLY, TO ANY TRADE SECRETS.


 

(b)           Non-Competition. The Participant acknowledges and agrees that (i)
in the course of the Participant’s Service the Participant shall become familiar
with the Trade Secrets of the Company and its Affiliates, (ii) the Participant’s
services to the Company and its Affiliates are unique in nature and of an
extraordinary value to the Company and its Affiliates, and (iii) the Company and
its Affiliates could be irreparably damaged if the Participant were to provide
similar services to any person or entity competing with the Company or any
Affiliate or engaged in a similar business. In connection with the issuance to
the Participant of the Option hereunder, and in consideration for and as an
inducement to the Company to enter into this Agreement, the Participant
covenants and agrees that during the period beginning on the Grant Date and
ending on the second anniversary of the date of the termination of the
Participant’s Service (the

 

5

--------------------------------------------------------------------------------


 

“Restricted Period”), the Participant shall not directly or indirectly own any
interest in, operate, control or participate as a partner, director, principal,
officer, or agent of, enter into the employment of, act as a consultant to, or
perform any services for, any company, person, or entity engaged in a
“Competitive Business” (as defined herein). A Competitive Business shall include
any company, person or entity that is involved in or seeks to become involved in
providing information technology services and solutions to the financial
services industry, including business process and technology advice, software
package selection and integration, application development, maintenance and
support, network and system security and specialized services, in any country in
which the Company or an Affiliate is doing business at the time of termination
of the Participant’s employment.

 

(c)           Nonsolicitation. During the Restricted Period, the Participant
shall not, directly or indirectly solicit or induce, or attempt to solicit or
induce, any current employee of the Company or an Affiliate, or any individual
who becomes an employee during the Restricted Period, to leave his or her
employment with the Company or an Affiliate or join or become affiliated with
any other business or entity, hire any employee of the Company or an Affiliate
or in any way interfere with the relationship between any employee and the
Company or an Affiliate. During the Restricted Period, the Participant shall
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any customer, supplier, licensee, licensor or other business relation of the
Company or an Affiliate to terminate its relationship or contract with the
Company or an Affiliate, to cease doing business with the Company or an
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or an
Affiliate (including making any negative statements or communications concerning
the Company or an Affiliate or their employees).

 

(d)           Judicial Modification. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 8 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(e)           Remedy for Breach. The Participant agrees that in the event of a
breach or threatened breach of any of the covenants contained in this Section 8,
the Participant shall forfeit, upon written notice to such effect from the
Company:

 

(i)            Any and all Options granted to him or her under the Plan and this
Agreement, including vested Options;

 

(ii)           The profit the Participant has realized on the exercise of any
Options, which is the difference between (A) the Exercise Price of any Options
the Participant exercised between the one-year period prior to the earlier of
(x) the date of such breach or threatened breach or (y) the date of
Participant’s termination of Service, and the end of the Restricted Period and
(B) the Fair Market Value of the Shares purchased under such Options (which
difference the Participant shall be required to repay to the Company).

 

6

--------------------------------------------------------------------------------


 

In addition to the foregoing, in the event of a breach or threatened breach of
any of the covenants contained in this Section 8, the Company shall also have
the right to seek enforcement of any other penalties or restrictions that may
apply under any employment or other agreement between the Participant and the
Company (or an Affiliate), state law, or otherwise. The forfeiture provisions of
this Section shall continue to apply, in accordance with their terms, after the
provisions of any employment or other agreement between the Company (or an
Affiliate) and the Participant have lapsed.

 


9.             NOTICES


 

All notices by one party to the other under this Agreement shall be in writing
and personally delivered or sent via overnight mail, registered or certified
mail, or facsimile.

 


10.          MISCELLANEOUS


 


(A)           THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND
SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN COMMUNICATION
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(B)           ALL OF THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND ASSIGNS.


 


(C)           THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF, SHALL GOVERN THE FORMATION, INTERPRETATION
AND PERFORMANCE OF THIS AGREEMENT. NEITHER PARTY MAY BRING ANY ACTION INVOLVING
THIS AGREEMENT EXCEPT IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS OR THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
DIVISION AND THE PARTIES HEREBY ACKNOWLEDGE AND SUBMIT TO THE PERSONAL
JURISDICTION OF EITHER SUCH COURT. EACH PARTY CONSENTS TO SERVICE OF PROCESS BY
MEANS OF ANY OF THE METHODS FOR DELIVERY OF NOTICE THAT ARE SPECIFIED IN SECTION
9.


 


(D)           PARTICIPANT HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND
AGREES TO THE TERMS AND CONDITIONS THEREIN. IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF THE
PLAN SHALL GOVERN ONLY TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


(E)           THE PARTIES MAY EXECUTE THIS AGREEMENT IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.


 


11.          NO RIGHT TO EMPLOYMENT.


 

Nothing contained in this Agreement or the Option granted pursuant thereto shall
confer upon any Participant any right to be continued in the Service or
employment of the Company, or interfere in any way with the right of the Company
to terminate any Participant’s Service or employment at any time.

 


12.          SPECIFIC PERFORMANCE.


 

Participant and the Company acknowledge that Participant and the Company will be
entitled to enforce their rights under this Agreement to recover damages and
costs (including

 

7

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in their favor. Participant
and the Company further agree and acknowledge that money damages might not be an
adequate remedy for any breach of the provisions of this Agreement and that
Participant and the Company may, each in its sole discretion, apply to any court
of law or equity in accordance with Section 10(c) (without posting any bond or
deposit) for specific performance and/or other injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

 


13.          RESOLUTION OF DISPUTES.


 

Any dispute or disagreement that shall arise under, as a result of, or pursuant
to this Agreement shall be determined by the Committee in its sole and absolute
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement shall be final, binding, and conclusive
on all persons affected thereby.

 


14.          PREEMPTION BY APPLICABLE LAWS OR REGULATIONS.


 

Anything in this Agreement to the contrary notwithstanding, if the Committee
determines that any law, regulation, or requirement of any governmental
authority having appropriate jurisdiction shall require either the Company or
the Participant to take any action prior to or in connection with the issuance
or sale of Shares attributable to the Option granted hereunder, the issue or
sale of such Shares shall be deferred until such action shall have been taken.

 


15.          SECURITIES LAW REQUIREMENTS.


 


(A)           IF REQUIRED BY THE COMPANY, THE NOTICE OF EXERCISE OF THE OPTION
SHALL BE ACCOMPANIED BY THE PARTICIPANT’S WRITTEN REPRESENTATIONS COVENANTS, AND
UNDERTAKINGS THAT THE COMPANY MAY PRESCRIBE PURSUANT TO OR TO SATISFY SECURITIES
LAWS AND REGULATIONS OR OTHER REQUIREMENTS.


 


(B)           THIS OPTION SHALL NOT BE EXERCISABLE IN WHOLE OR IN PART, NOR
SHALL THE COMPANY BE OBLIGATED TO SELL ANY SHARES SUBJECT TO SUCH AWARD, IF SUCH
EXERCISE AND SALE MAY, IN THE OPINION OF COUNSEL FOR THE COMPANY, VIOLATE THE
SECURITIES ACT OF 1933, AS AMENDED (OR OTHER FEDERAL OR STATE STATUTES HAVING
SIMILAR REQUIREMENTS), AS IT MAY BE IN EFFECT AT THAT TIME.


 


(C)           WITH RESPECT TO INDIVIDUALS SUBJECT TO SECTION 16 OF THE EXCHANGE
ACT, TRANSACTIONS UNDER THIS AGREEMENT ARE INTENDED TO COMPLY WITH ALL
APPLICABLE CONDITIONS OF RULE 16B-3, OR ITS SUCCESSORS UNDER THE EXCHANGE ACT.
TO THE EXTENT ANY PROVISION OF THE AGREEMENT OR ACTION BY THE COMMITTEE FAILS TO
SO COMPLY, THE COMMITTEE MAY DETERMINE, TO THE EXTENT PERMITTED BY LAW, THAT
SUCH PROVISION OR ACTION SHALL BE NULL AND VOID.


 


16.          AMENDMENTS.


 

The Company and the Participant may amend this Agreement only by a written
instrument signed by both parties.

 

8

--------------------------------------------------------------------------------


 


17.          SUBJECT TO PLAN.


 


THIS OPTION AND THE GRANT AND THE EXERCISE HEREOF ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, WHICH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED
TO, RESTRICTIONS ON THE ABILITY TO EXERCISE THE OPTION AFTER TERMINATION OF
SERVICE, RESTRICTIONS ON THE TRANSFERABILITY OF THE OPTIONS, AND TERMINATION OF
THE PLAN. THE PLAN IS INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF,
BUT THE TERMS OF THE PLAN SHALL NOT BE CONSIDERED AN ENLARGEMENT OF ANY BENEFITS
UNDER THIS AGREEMENT. WHEREVER A CONFLICT MAY ARISE BETWEEN THE TERMS OF THIS
AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL CONTROL SOLELY
TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT. IN ADDITION, THE OPTION
GRANTED HEREUNDER IS SUBJECT TO ANY RULES AND REGULATIONS PROMULGATED BY THE
COMMITTEE PURSUANT TO THE PLAN, NOW OR HEREAFTER IN EFFECT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Non-Qualified Stock
Option Agreement as of the Date of Grant set forth above.

 

PARTICIPANT

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

to

 

NON-QUALIFIED STOCK OPTION AGREEMENT PURSUANT

TO THE STOCK INCENTIVE PLAN

 

Notice of Exercise

 

(To be executed only upon exercise of the option)

 

Participant:

 

 

Number of Shares purchased hereunder:

 

Address:

 

 

Exercise Price:  $

 

 

 

Date of Grant:

 

Date of Exercise:

 

 

 

 

Reference is made to the Kanbay International, Inc. Non-Qualified Stock Option
Agreement, with the Date of Grant set forth above (the “Agreement”), between
Kanbay International, Inc. a Delaware corporation (the “Company”), and the
Participant set forth above. Capitalized terms used herein and not otherwise
defined have the meanings assigned to such terms in the Agreement.

 


1.           PARTICIPANT HEREBY IRREVOCABLY EXERCISES THE OPTION FOR AND
PURCHASES THE NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY SET FORTH ABOVE.


 


2.           THE FULL PURCHASE PRICE FOR THE SHARES OF COMMON STOCK PURCHASED
HEREUNDER, CALCULATED IN ACCORDANCE WITH THE AGREEMENT, IS
$                                . THE CLOSING OF THE PURCHASE OF THE OPTION
SHARES SHALL BE IN ACCORDANCE WITH THE AGREEMENT.


 


3.           PARTICIPANT REQUESTS THAT CERTIFICATES FOR THE SHARES OF COMMON
STOCK PURCHASED HEREUNDER BE ISSUED IN THE NAME OF AND DELIVERED TO THE
PARTICIPANT AT THE FOLLOWING ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Participant has executed this Notice of Exercise of the date
of Exercise set forth above.

 

 

 

 

 

Signature of Participant

 

 

Agreed and Acknowledged:

Kanbay International, Inc.

 

By:

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------